Citation Nr: 1739242	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-21 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for cellulitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to December 1979 and from January 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March 2017, the Board stayed action on this matter pursuant to an appeal of the United States Court of Appeals for Veterans Claims (CAVC) decision in Johnson v. McDonald, 27 Vet. App. 497 (2016).  As the Johnson decision has been reversed by the Federal Circuit in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), the stay on affected appeals has been lifted and the Board may proceed to the merits of the Veteran's claim.

In March 2017, the Board also remanded the Veteran's claim for service connection for prostatitis.  That claim is still currently undergoing development by the AOJ and will be addressed in a subsequent decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim must be remanded for to ensure that it is afforded every consideration.  In July 2013, the RO issued a statement of the case (SOC) addressing the Veteran's claim of entitlement to an initial compensable disability rating for cellulitis.  Since that time, additional relevant evidence, including VA outpatient treatment records and a May 2017 VA Skin Diseases examination report, have been associated with the file.  However, the RO has not issued a supplemental statement of the case (SSOC), and the Veteran has not waived RO consideration of this evidence.  See 38 C.F.R. § 19.37.  Thus, a remand is required for the issuance of an SSOC.

As the case must be remanded, the Veteran's updated VA treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment, dated from March 2017 forward.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim considering the additional evidence added to the record since the issuance of the July 2013 SOC, to include, but not limited to, the VA outpatient treatment record dated January 18, 2016 showing that the Veteran was prescribed Augmentin to treat an episode of recurrent cellulitis in the right leg and the May 8, 2017 VA Skin Diseases examination report.  If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





